Appeal by defendant from an order of the County Court, Suffolk County, dated July 13, 1971 and entered July 20, 1971, which denied his motion for a new trial (Code Crim. Pro., § 465, subd. 7). Appeal dismissed on the ground that no appeal lies from such an order (Code Crim. Pro., § 517; People v. La Rocca, 35 A D 2d 980). However, we have examined the merits of defendant’s contentions and would affirm the order if the appeal were properly before us. With regard to the request in appellant’s brief that this court reconsider its order of June 30, 1969, affirming the judgment of conviction rendered against defendant in the County Court, Suffolk County, on July 31, 1967 (People v. Baxter, 32 A D 2d 840), application was not made pursuant to the rule governing reargument (22 NYCRR 670.5) and therefore the request is denied. Nevertheless, we have examined the merits, as above stated, and would deny the requested relief had the matter been properly before us again. Rabin, P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.